DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The amendment filled 12/08/2020 has been entered. Claims 1-8 and 12 have been cancelled. Claims 9-11 and 13-20 have been amended. Therefore, claims 9-11 and 13-20 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashman, US (2016/0160514) in view of Meacham, US (5303645).
In regards to claim 9 Ashman discloses:
A roof platform assembly (10; figs. 1 & 2A) comprising: 
a platform (140, 142, 144, 146) that includes a first leg coupling (see annotated drawings), a second leg coupling (see annotated drawings), a third leg coupling (see annotated drawings), and a fourth leg coupling (see annotated drawings), four tubular 
four pairs of leg braces (two on each side as shown in fig. 1), each pair of leg braces is configured to stabilize one of the four tubular legs (fig. 1) of the roof platform assembly; and 
four pitch adjustable feet (78, 80, 82, 84), each pitch adjustable foot is configured to be affixed to a roof (via base portions 22, 24, 26, 28), 
wherein the round opening slot of the first leg coupling is configured to fit about a portion of the first tubular leg and allow it to slide therein; the round opening of the second leg coupling is configured to fit about a portion of the second tubular leg and allow it to slide therein (as shown in figs. 1).

    PNG
    media_image1.png
    667
    789
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    519
    540
    media_image2.png
    Greyscale

If it was found that the first and second tubular legs are not adjustably positioned within the slots of the first and second leg couplings; examiner presents that it would have been obvious to a person of ordinary skill in the art at the time of the filing date of the current invention to utilize the apertures shown in the legs in fig. 8A and locking pin 
In regards to claim 9 Ashman does not disclose the first and second leg coupling openings being round and positioned underneath a top side of the platform and the first and second leg coupling is aligned with openings that extends through the top side of the platform.
However, Meacham teaches the first leg coupling (one of the 30s for one leg 10) and the second leg coupling (another of the 30s for another leg 10) each define a round opening (as shown in figures 3, 4 & 5); wherein each leg coupling of the platform (20) is positioned underneath a top side of the platform (as shown in fig. 3), adjacent to an edge thereof (figs.1 & 3); wherein the round opening of the first leg coupling is aligned with an opening that extends through the top side of the platform (as shown in fig. 1 & 3); the round opening of the second leg coupling is aligned with a second opening that extends through the top side of the platform (as shown in fig. 1 & 3).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to substitute the coupling of Ashman with the coupling sleeve extending through the platform taught by Meacham which provide support for the platform along the entire surface area of the perimeter of the legs and couplings which provides for a clear advantage over the platform being carried by the edge of the couplings at the legs where the edge along which the weight is supported would be more prone to failure in comparison with having the weight 
In regards to claim 10 Ashman discloses the platform includes a centrally positioned opening (opening in the center of the platform as shown in fig. 1) that extends therethrough, the centrally positioned opening is configured to allow ductwork to extend therethrough (fig. 1). 
In regards to claim 11 Ashman discloses at least one strut (see annotated drawing) that is positioned to reinforce a top side of the platform. 

    PNG
    media_image3.png
    480
    575
    media_image3.png
    Greyscale

In regards to claim 16 Ashman discloses a clamp (see annotated drawings) that connects each pair of leg braces (as shown in figs. 1 & 2 and annotated drawing below) to one of the four tubular legs of the roof platform, each clamp is configured to fit about one of the four tubular legs and be fixed in place thereon (as shown in figs. 1 & 2).

    PNG
    media_image4.png
    434
    547
    media_image4.png
    Greyscale

In regards to claim 17 Ashman discloses each pitch adjustable foot (78 sown by example in fig. 4) comprises a base (see annotated drawings) having a pair of upright flanges (see annotated drawings) that are spaced apart and configured so that a bottom portion of one tubular leg can be secured therebetween by a fastener (see annotated drawings).

    PNG
    media_image5.png
    568
    720
    media_image5.png
    Greyscale

In regards to claim 20 Ashman discloses the platform, the four leg couplings, the four tubular legs, the leg braces, and the pitch adjustable feet are made of aluminum (paragraph [0026] ; excerpt below).

    PNG
    media_image6.png
    190
    595
    media_image6.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ashman and Meacham as applied to claim 9 above in view of Zygmun, US (5617931). 
In regards to claim 13 Ashman and Meacham do not teach mushroom cap plugs.
However, Zygmun teaches mushroom cap plugs (88; shown in fig. below), the mushroom cap plug is configured to fit within an opening in a top end of the tubular leg (52 likened to tubular legs of Ashman) and seal it.

    PNG
    media_image7.png
    392
    486
    media_image7.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the mushroom cap plugs taught by Zygmun to cover the top end of the tubular legs (first and second) of Ashman for the use of such cap plugs would yield a predictable result of having the . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ashman, Meacham and Zygmun as applied to claim 13 above in view of Luyk, US (4838181). 
In regards to claim 14 Ashman, Meacham and Zygmun do not teach cylindrical plugs.
However, Luyk teaches cylindrical plugs (135; figs. 1 & 2), the cylindrical plug is configured to fit within an opening in a bottom end of the tubular leg (10; likened to tubular legs of Ashman) and seal it.

    PNG
    media_image8.png
    542
    485
    media_image8.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the cylindrical plugs taught by Luyk onto the bottom ends of the tubular legs (first and second) of Ashman for the use of such plugs would yield a predictable result of having the tubular leg bottom . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ashman and Meacham as applied to claim 9 above in view of Wishner, US (6044929). 
In regards to claim 15 Ashman and Meacham do not teach the third and fourth tubular legs are threadedly secured to the third and fourth leg couplings.
However, Wishner teaches the third tubular leg (25) is threadedly secured to the third leg coupling (right hand side 20) of the platform and the fourth tubular leg (25A) is threadedly secured to the fourth leg coupling (left hand side 20) of the platform (11).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize threaded legs to be secured to the leg couplings as taught by Wishner since threaded legs provide the advantage of a secure connection that can have its lengths adjusted as needed and easily by simply having the user turn the legs up to the desired height.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ashman and Meacham as applied to claim 17 above in view of O’Connell, US (8113479). 
In regards to claims 18 and 19 Ashman and Meacham do not teach at least one notched-out cradle structure.
However, O’Connell teaches each pitch adjustable foot further comprises at least one notched-out cradle structure (36, 38) that is configured so that a portion of a U- 22 bolt may rest therein (intended use for a portion of a U- 22 bolt not positively recited) 
the at least one notched-out cradle structure of each pitch adjustable foot comprises a notch (36, 38) in each upright foot flange (28, 30; likened to flanges of Ashman), the two notches are positioned adjacent to each other so that a portion of a U-bolt may rest (intended use) therein (claim 19).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to introduce notches such as the ones taught by O’Connell onto the flanges of the feet of Ashman for their predictable function of providing an anchor for fasteners, bolts, etc. to affix the assembly onto a surface where it would be more practical to have them attached directly to said surface which would save having to use the base portion elements or to have the feet further more secured to the base portion elements.

Response to Arguments
Applicant has included subject matter of claim 12 which was previously indicated allowable. However, upon further search, examiner came upon analogous references that includes said subject matter and is hence rejectable as detailed above. Consequently, examiner is providing the applicant with this second non-final action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.M.M/Examiner, Art Unit 3634   

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634